Title: To Benjamin Franklin from the Pennsylvania Committee of Safety, 4 March 1776
From: Pennsylvania Committee of Safety
To: Franklin, Benjamin


Sir
In Committee of Safety Philada. 4th March 1776
In order to carry into execution the Resolve of Congress for the manufacturing Fifty Tons of Salt Petre into Powder the Committee of Safety have purchased a seat for erecting a Powder Mill which they intend to build in such manner as to manufacture about four tons per Week, and they are of opinion it will be necessary to build a magazine for the secure keeping the Powder as it is made at a suitable distance from the Mill. This being a proper Season for Erecting the same and those Gentlemen who have the superintendance of the Mills will be able at the same time [to] oversee the building the Magazine.
The Committee request you will please to take the opinion of the Congress relative to the Erecting such Magazine. By Order of the Committee I am Sir: your most Humble Servant
Geo: Ross Chairman
 
Addressed: Doctor Franklin
Notation: No. 11 Letter from Comee. of safety of Pensylvania respecting erecting a Magazine. 4th March 1776
